Citation Nr: 1525441	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Mack Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1977 and September 1979 to September 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the claims file.  

The Veteran submitted additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction (AOJ) executed pursuant to 38 C.F.R. § 20.1304(c).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence received since the last final denial of service connection for a left knee condition in the January 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the January 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a low back condition in February 1983; the RO denied his claim in a March 1983 rating decision based on a lack of nexus between the Veteran's condition and service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

The RO denied the Veteran's claim to reopen in a January 2004 rating decision.   The Veteran did not express disagreement with the decision and the decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is a nexus between a current low back condition and service.  

In October 2010 the Veteran submitted a claim for a low back condition (stated as traumatic arthritis of the spine) again as due to falling from a telephone pole in military service.  Pertinent evidentiary submissions since January 2004 includes lay testimony from the Veteran and his brother.  The Veteran testified that he was hospitalized and had two back surgeries after he fell down in 1976 and that his mother, brother and sister came to visit.  See September 2014 Board hearing transcript, pg 4-5.  A statement was received in September 2014 from the Veteran's brother who recounted that the Veteran hurt his back in late 1976 and the Veteran had to have back surgeries during the next six months.  The Veteran's brother reported that his mother visited the Veteran at the hospital.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  The lay statements are new in that they were not previously of record.  Furthermore, they are material as they suggest a possible link between a service-connected disability and his current condition.  Consequently, the claim for service connection for Veteran's low back condition is reopened and will be addressed in the Remand portion of this decision.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back condition, is reopened; the appeal is granted to this extent only.

REMAND

The Board finds further development is necessary prior to the adjudication of the claim of entitlement to service connection for a low back disability. 

As noted above, the Veteran contends that he is entitled to service connection for a low back condition due to falling from a telephone pole in military service.  Though the Veteran's service treatment records do not show complaints or diagnosis of any back condition, there is a record the Veteran fell from a 30 foot pole in January 25, 1977.  The record indicates the Veteran has a current diagnosis of lumbar spine degenerative joint disease.  See August 25, 2010 VA treatment record.  As such, the Veteran must be afforded a VA examination to address the etiology of his low back condition.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records from the Birmingham VAMC beyond May 2013.

2.  After any development deemed necessary is completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current low back condition.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  The examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back condition, is (1) caused by or (2) etiologically related to active duty service.

Comment on whether there is any evidence of multiple back surgeries following the fall described above in 1976.  

3.  After the requested VA examination is completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


